Title: To James Madison from Joseph Bartlett, 21 October 1802 (Abstract)
From: Bartlett, Joseph
To: Madison, James


21 October 1802, Cambridge. Regrets calling JM’s attention from official duties to a private letter but feels confident that the writings of “an undignified citizen” will be read with candor and attention. Knows JM must be “crouded with applications” both from personal acquaintances and from those who know his political character. “Stern necessity frequently commands what delicacy in other situations would forbid.” Has never before solicited executive notice but would feel guilty remaining silent any longer. He was educated in law at “Cambridge University” and was a member of the state legislature until his “republican creed was considered injurious to the federalists (as they falsely stile themselves)” and he lost his seat in the election of “last May.” Since then, “merely from an attachment to the present government,” he has suffered from unprincipled persecution and been deprived of property and “a considerable proportion” of his business. In Massachusetts there are Federalists continuing in office—“Men who eat the presidents Bread when they would mix poison in his cup”—and even some recent appointments have been Federalists. This weakens Republican spirits and affects state elections, “as these persons have each a train of Dependents who must vote with them or lose their Bread.” Notes that the state marshals are Federalists. “What can not such Men in this situation especially in our larger Towns & Capitals effect?” Some bankruptcy commissioners are also of the “same political creed.” Two or three vacancies exist on the board of commissioners in Boston and vicinity. Should either marshal be removed or any new commissioners be appointed, asks JM to remember “a Man who has uniformly been in sentiment with you in politicks” and who has suffered from “the vindictive temper of a violent federal Faction.” Refers JM to his friend Elbridge Gerry, who wrote in a 19 Oct. letter, “Nothing could give me greater pleasure than to see you triumphant over your implacable Enemies,” and who suggested JM be referred to him for facts in the case. Awaits JM’s reply, trusting that his wishes will be promoted.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Bartlett”). 4 pp. Docketed by Jefferson.



   
   Lawyer and politician Joseph Bartlett (1762–1827) graduated from Harvard in 1782. He began his law practice in Woburn and in 1795 moved to Cambridge, which he represented in several sessions of the Massachusetts legislature. In 1803 he moved to Saco, Maine, where he was elected state senator in 1804. An individual of “very singular” taste, he painted his Woburn house black and built a round red house in Saco. His satirical wit found a wide audience, and his eccentricities prompted the expression “as odd as Jo Bartlet” (Lucius R. Paige, History of Cambridge, Massachusetts, 1630–1877; With a Genealogical Register [Boston, 1877], p. 484; Ignatius Loyola Robertson [Samuel L. Knapp], Sketches of Public Characters; Drawn from the Living and the Dead; With Notices of Other Matters [New York, 1830], p. 229).



   
   The marshals for Massachusetts and Maine were Samuel Bradford and Isaac Parker (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:325, 362).


